UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
_______________________________________________

ARTHUR L.,

                                    Plaintiff,

                      v.                                                 5:18-CV-304
                                                                          (FJS/DJS)
ANDREW SAUL, Commissioner of
Social Security,

                              Defendant.
_______________________________________________

APPEARANCES                                        OF COUNSEL

OLINSKY LAW GROUP                                  HOWARD D. OLINSKY, ESQ.
300 South State Street, Suite 420
Syracuse, New York 13202
Attorneys for Plaintiff

SOCIAL SECURITY ADMINISTRATION                     MICHELLE L. CHRIST, ESQ.
OFFICE OF THE GENERAL COUNSEL
26 Federal Plaza, Room 3904
New York, New York 10278-0004
Attorneys for Defendant

SCULLIN, Senior Judge

                           MEMORANDUM-DECISION AND ORDER

                                      I. INTRODUCTION

       Pending before the Court is Magistrate Judge Stewart's June 6, 2019 Report-

Recommendation and Order, see Dkt. No. 14, and Plaintiff's objections thereto, see Dkt. No. 15.
                                          II. DISCUSSION1

A.     Magistrate Judge Stewart's recommendations

       Magistrate Judge Stewart began his analysis by noting that Plaintiff had posited three

arguments to support his motion: (1) "the ALJ erred in excluding evidence from the administrative

record because it was not timely submitted"; (2) the ALJ's RFC determination "failed to include a

limitation on Plaintiff's ability to sit and stand which he contends is medically necessary"; and (3)

"the ALJ erred in not giving the opinion of his treating physician greater weight, that she erred in

her weighing of the opinion evidence, and that she failed to properly account for Plaintiff's

subjective complaints of pain." See Dkt. No. 14 at 4 (citations omitted).



       1. Exclusion of certain evidence

       With regard to Plaintiff's first argument, Magistrate Judge Stewart noted that, "[u]nder

applicable regulations, Plaintiff was obligated 'to ensure that the administrative law judge receives

all of the evidence . . . no later than 5 business days before the date of the scheduled hearing.'" See

id. at 7 (quoting 20 C.F.R. §§ 404.935(a) & 416.1435(a)). "'The Five-Day Rule permits an ALJ to

decline to consider evidence not submitted at least five business days before the claimant's

administrative hearing, unless certain exceptions apply.'" See id. (quoting Midkiff v. Berryhill, 2019

WL 1258845, at *1 (S.D.W. Va. Mar. 19, 2019) (internal citations omitted)).

       Plaintiff acknowledged that the material at issue was not offered as evidence until the day

prior to the scheduled administrative hearing. See id. (citation omitted). Plaintiff, nonetheless,



        1
         The Court assumes the parties' familiarity with the underlying facts of this case and,
therefore, will not reiterate them herein.

                                                  -2-
argued that "the Regulation should not apply to the medical source statement which 'did not actually

exist prior to the deadline,' . . . and that he, in any event, acted diligently in seeking the information

from Dr. Rotella. . . ." See id. at 8 (internal citations omitted). Magistrate Judge Stewart found

neither of these arguments persuasive. See id. He explained that "[t]o accept Plaintiff's contention

that Dr. Rotella's medical source statement did not 'exist' until it was faxed by the doctor's office to

Plaintiff's counsel on June 13, 2017 would elevate form over substance and permit litigants to

render the five-day rule entirely superfluous." See id. He further explained that "[m]edical source

statements are not routine medical records and so to the extent Plaintiff's counsel had sought the

statement from Dr. Rotella sooner, it would have come into existence sooner." See id.

        With regard to Plaintiff's argument that he "'actively and diligently sought evidence from a

source and the evidence was not received or was received less than 5 business days prior to the

hearing[,]' 20 C.F.R. §§ 404.935(b)(3)(iv) & 416.1435(b)(3)(iv), [Magistrate Judge Stewart noted

that] Plaintiff did not seek a medical source statement from Dr. Rotella until June 1, 2017. . . . [even

though] Plaintiff had been on notice of the hearing date since March 13, 2017. . . ." See id. at 9

(internal citations omitted). Thus, Magistrate Judge Stewart concluded "that[,] in light of the delay

in seeking records of roughly two and a half months from the notice of the hearing date, the ALJ did

not err in concluding that counsel had not 'actively and diligently' sought this evidence." See id.

"[T]therefore, [he found] no error in the ALJ's determination that an exception to the five-day rule

had not been satisfied." See id.

        With regard to Plaintiff's alternative argument that, notwithstanding the five-day rule the

ALJ had an affirmative duty to complete the record by admitting the remainder of Dr. Rotella's

records, Magistrate Judge Stewart found that "[t]he Social Security Administration . . . clearly


                                                    -3-
considered this issue in implementing the five-day rule [and] [t]o say that the ALJ was required to

admit and consider this evidence despite the fact that it was not submitted in compliance with the

five-day rule would make that rule an empty vessel that need not be complied with." See id. at 10.

       For all these reasons, Magistrate Judge Stewart recommended that this Court "find that

exclusion of certain evidence from Dr. Rotella is not a basis for relief." See id.



       2. ALJ's RFC Determination

       With regard to Plaintiff's objection to the ALJ's RFC determination insofar as it failed to

include a limitation on Plaintiff's ability to sit or stand, Magistrate Judge Stewart found that there

was substantial evidence in the record to support the ALJ's finding that Plaintiff had an RFC for a

full range of sedentary work. See Dkt. No. 14 at 12. In particular, he noted that the ALJ had given

partial weight to the opinion of Dr. Ganesh, who found that Plaintiff had no gross limitations

involving sitting or standing. See id. at 11 (citing Tr. at p. 763). Furthermore, he noted that

"Kennett Carter, a physical therapist on whom Plaintiff relie[d] heavily, found that Plaintiff could

frequently sit and occasionally stand." See id. at 12 (citing Tr. at p. 1083). Magistrate Judge

Stewart concluded that "[t]he[se] two opinions clearly provide substantial evidence for the ALJ's

conclusion that Plaintiff could perform the full range of sedentary work." See id.

       Magistrate Judge Stewart also noted that Plaintiff had correctly pointed to other evidence in

the record that suggested some limitations in his ability to sit and stand. See id. (citing Tr. at pp.

636 & 952). However, he concluded that "'it was within the ALJ's purview to review the opinions

of record and weigh them accordingly along with Plaintiff's testimony, reports, and treatment

history to determine h[is] RFC.'" See id. (quoting Nesiba O. v. Comm'r of Soc. Sec., 2019 WL


                                                   -4-
464882, at *7 (N.D.N.Y. Feb. 6, 2019) (citing cases)). Moreover, Magistrate Judge Stewart stated

that, "[t]o the extent Plaintiff's arguments ask the Court to do so, [he] recommend[ed] the Court

decline the invitation to reweigh the evidence before the ALJ." See id. (citing Warren v. Comm'r of

Soc. Sec., 2016 WL 7223338, at *9 (N.D.N.Y. Nov. 18, 2016), report and recommendation

adopted, 2016 WL 7238947 (N.D.N.Y. Dec. 13, 2016) (quoting Lefford v. McCall, 916 F. Supp.

150, 155 (N.D.N.Y. 1996)) ("When applying the substantial evidence test to a finding that a

plaintiff was not disabled, the Court 'will not reweigh the evidence presented at the administrative

hearing . . . nor will it determine whether [the applicant] actually was disabled. [Rather], [a]bsent an

error of law by the Secretary, [a] court must affirm her decision if there is substantial evidence [in

the record] to support it."); Vincent v. Shalala, 830 F. Supp. 126, 133 (N.D.N.Y. 1993) ("[I]t is not

the function of the reviewing court to reweigh the evidence.") (citing Carroll v. Sec'y of Health and

Human Servs., 705 F.2d 638, 642 (2d Cir. 1983)).

       Finally, with regard to Plaintiff's argument that it was "'inexcusable error that the ALJ did

not account for the entirety of [the physical therapist's] assessment,' because the ALJ gave [his]

opinion significant weight[,[" see id. at 13 (quoting Pl.'s Mem. of Law at p. 16), Magistrate Judge

Stewart stated that it was "unclear that the ALJ did fail to fully take account of [physical therapist]

Carter's opinion, but in any event, it is well established that the mere fact that the ALJ gives weight

to a particular opinion does not require him to adopt each and every limitation identified in that

opinion in his RFC determination." See id. (citations omitted).

       For all these reasons, Magistrate Judge Stewart recommended that this Court "find[] no error

in the ALJ's RFC determination regarding Plaintiff's ability to sit and stand." See id. at 14 (footnote

omitted).


                                                  -5-
       3. Weight given to opinion evidence

       With regard to Plaintiff's argument that the ALJ had not properly weighed the medical

opinion evidence, Magistrate Judge Stewart noted that Plaintiff argued specifically "that the ALJ

had erred in according only partial weight to the opinions of Doctors Distefano and Trusilo, two of

his treatment providers[,]" and that the ALJ erred in "provid[ing] the opinion of [his] physical

therapist greater weight than these providers." See Dkt. No. 14 at 14 (citations omitted).

       Magistrate Judge Stewart found that "[t]here [was] no question that the ALJ specifically

addressed a number of the relevant factors under the treating physician rule." See id. at 15.

Moreover, "[t]he regulations require consideration of the supportability and consistency of the

opinion in light of the other medical evidence in the record." See id. (citing 20 C.F.R.

§§ 404.1527(c)(3)-(4) & 416.927(c)((3)-(4)).

       Magistrate Judge Stewart stated that, "[i]n her decision, the ALJ noted that while Dr.

Trusilo's opinion indicated an inability to sit, walk, bend or reach, other evidence in the record

suggested that Plaintiff often spent his day sitting watching television or reading or playing with his

dog." See id. (citing Tr. at p. 23). Magistrate Judge Stewart found that "[t]his clearly highlighted

inconsistencies in the record evidence on which the ALJ found a basis for providing this opinion

less weight." See id. (citation omitted).

       Magistrate Judge Stewart also found that, "[t]hough discussed in less detail, the ALJ also

noted that Dr. Distefano's opinion was given weight only to the extent that it was supported by the

objective medical evidence. . . . This is sufficient to satisfy the ALJ's obligation to specifically

address the consistency and supporting factors." See id. (internal citation omitted). Magistrate

Judge Stewart concluded that "the ALJ specifically explained her basis for the varying weight she


                                                   -6-
afforded to each of the opinions discussed by Plaintiff" and found that the ALJ did not err in the

weighing of these opinions. See id. at 16.

        Magistrate Judge Stewart also addressed Plaintiff's argument that the ALJ had not properly

accounted for his testimony involving pain. See id. at 17 (citation omitted). Magistrate Judge

Stewart noted that "the ALJ did not entirely reject Plaintiff's subjective complaints of pain. She

found that Plaintiff's complaints of pain were to some extent consistent with limitations on his

abilities, but that the extent of the claimed limitations was not consistent with the objective medical

evidence." See id. He also noted that, [i]n reaching [her] conclusion, the ALJ . . . discusse[d] at

some length Plaintiff's complaints of pain and the extent to which those complaints [were]

inconsistent with his daily activities. . . ." See id. (internal citations omitted). "The ALJ also

discussed Plaintiff's treatment history and the opinions of his medical providers." See id. at 17-18

(citation omitted). Magistrate Judge Stewart found that "[d]oing so was entirely consistent with

applicable regulations. . . . The ALJ's discussion of the factors supported her conclusion that

Plaintiff's statements should be only partially credited. . . ." See id. at 18 (internal citations

omitted). Therefore, Magistrate Judge Stewart recommended that this Court find "no basis for

reversal as to the ALJ's weighing of the evidence." See id.

        After addressing all of Plaintiff's arguments, Magistrate Judge Stewart ultimately

recommended that the Court deny Plaintiff's motion for judgment on the pleadings, grant

Defendant's motion for judgment on the pleadings, affirm the ALJ's decision and dismiss Plaintiff's

complaint. See id.




                                                    -7-
B.      Plaintiff's objections2

        Plaintiff's objections are two-fold. First, Plaintiff argues that the Court should reject

Magistrate Judge Stewart's finding that the ALJ's RFC determination was supported by substantial

evidence even though the ALJ improperly ignored a limitation asserted in several medical source

opinions, one of which she accorded great weight. See Dkt. No. 15 at 1-3. Second, Plaintiff asserts

that the Court should reject Magistrate Judge Stewart's determination that the ALJ properly

weighed opinion evidence. See id. at 3-4.

        With regard to his first objection, Plaintiff asserts that, as he addressed in his memorandum

of law in support of his motion, "the ALJ failed to explain her reasoning for not including th[e

sit/stand] limitation in her RFC determination in her decision." See Dkt. No. 15 at 1 (citation

omitted). Plaintiff argues that "[t]his is error requiring remand." See id. Plaintiff further contends

that, in addition to opining that Plaintiff could frequently sit, "Therapist Carter also opined that

Plaintiff's ability to complete sedentary work [was] subject to the limitation that Plaintiff be allowed

to change position as needed." See id. at 1-2 (citing Dkt. No. 10 at 9; Administrative Transcript

("T") at 1083). Plaintiff claims that "[n]either the ALJ, nor the Magistrate Judge, addressed that

Therapist Carter specifically limited his opinion regarding Plaintiff's ability to perform sedentary

work to require a sit/stand limitation." See id. at 2. Plaintiff asserts that "[t]his failure to explain

the ALJ's reasoning in not including this limitation is error." See id. (citing Social Security Ruling

("SSR") 96-8p ("If the RFC assessment conflicts with an opinion from a medical source, the

adjudicator must explain why the opinion was not adopted"); Dioguardi v. Comm'r of Soc. Sec., 445


        2
          Plaintiff did not object to Magistrate Judge Stewart's recommendation that this Court
find that the ALJ did not err when she excluded certain evidence from the record because it was
not filed in accordance with the five-day rule.

                                                    -8-
F. Supp. 2d 288, 297 (W.D.N.Y. 2006) ("The plaintiff here is entitled to know why the ALJ chose

to disregard portions of the medical opinions that were beneficial to her application for benefits");

Peterson v. Astrue, 2 F.upp.3d [sic] 223, 234-35 (N.D.N.Y. 2012) (When the ALJ fails to explain

the inconsistency of a favorable weighed opinion with his RFC determination, remand is required))

(other citations omitted).

       Plaintiff also asserts that, although Magistrate Judge Stewart is correct that the ALJ is not

required to include all limitations, even from an opinion granted great weight, "this does not

eradicate the ALJ's duty to properly explain why she failed to include a limitation that is repeatedly

addressed throughout the record and included in the opinion granted great weight." See id. at 3.

Plaintiff argues that, because "the ALJ failed to address the need for a sit/stand limitation anywhere

in her decision, this Court cannot conduct a meaningful review to determine if the proper legal

standards were applied in rejecting this limitation." See id. (citing Hamedallah, 876 F. Supp. 2d at

142 (quoting Morgan on Behalf of Morgan v. Chater, 913 F. Supp. 184, 188-189 (W.D.N.Y.

1996)); (citing Bishop, 2017 WL 4512163, at *6-7 (This Court found that even if the overall

evidence supports the ALJ's finding of a lesser limitation than the one opined, "the ALJ still

provided no explanation for declining to accept the greater limitations that appear to be supported

by the teacher's opinion despite declaring this opinion was well supported by the evidence," and

therefore remand was required)). For these reasons, Plaintiff argues that the Court should reject

Magistrate Judge Stewart's "determination that the ALJ did not err in failing to address Plaintiff's

need for a sit/stand limitation." See id.

       With regard to his argument that the ALJ failed to weigh the opinion evidence properly,

Plaintiff argues that his "report of activities of daily living generally should not be used as a basis


                                                   -9-
for limiting the weight granted to a treating physician[; and, therefore,] Magistrate [Judge Stewart]

should have found that the ALJ improperly explained her reasoning for granting less weight to

Plaintiff's treating physician." See id. at 4 (citing Mahon v. Colvin, No. 15-CV-02641 (PKC), 2017

WL 1232471, at *15 (E.D.N.Y. Mar. 21, 2017) (Heavy reliance on Plaintiff's reported daily

activities did not provide a sufficient basis for discounting expert testimony of licensed psychiatrists

and psychologists regarding Plaintiff's ability to sustain a job); Nusraty v. Colvin, 15-CV-2018,

2016 WL 5477588, *12 (E.D.N.Y. Sept. 29, 2016) ("Plaintiff's reports of her daily activities by

themselves are not substantial evidence that she was not disabled and are insufficient to justify

according [a treatment physician's] opinion limited weight", because "a claimant need not be an

invalid to be found disabled")) (other citations omitted). Therefore, Plaintiff argues that this Court

should reject Magistrate Judge Stewart's "determination that the ALJ was proper in determining that

Dr. Trusilo's opinion was entitled to less weight" because that determination "was in opposition to

the current legal standards." See id. at 4.



C.     Legal analysis3

       1. Standard of review

       A reviewing court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(1). Furthermore, "[t]he

district court 'may adopt those portions of the report to which no "specific, written objection" is

made, as long as the factual and legal bases supporting the findings and conclusions set forth in



        3
         All references to page numbers in the administrative record, see Dkt. No. 9, are to the
Bates Stamp number located in the bottom right hand corner of the page.

                                                 -10-
those sections are not clearly erroneous or contrary to law.'" Santiago v. Berryhill, No. 17 Civ.

5149, 2018 WL 4387554, *4 (S.D.N.Y. Sept. 14, 2018) (quoting Adams v. N.Y. State Dep't of

Educ., 855 F. Supp. 2d 205, 206 (S.D.N.Y. 2012) (quoting Fed. R. Civ. P. 72(b) and citing Thomas

v. Arn, 474 U.S. 140, 149 (1985)).

       "'When a party makes only conclusory or general objections, or simply reiterates the original

arguments made below, a court will review the report strictly for clear error.'" Espada v. Lee, No.

13 Civ. 8408 (LGS) (SN), 2016 WL 6810858, *2 (S.D.N.Y. Nov. 16, 2016) (quotation omitted).

However, "[i]f a party timely objects to any portion of a magistrate judge's report and

recommendation, the district court must 'make a de novo determination of those portions of the

report or specified proposed findings or recommendations to which objection is made.'" United

States v. Romano, 794 F.3d 317, 340 (2d Cir. 2015) (quoting 28 U.S.C. § 636(b)(1)). Nevertheless,

even when exercising de novo review, a "district court need not . . . specifically articulate its

reasons for rejecting a party's objections or for adopting a magistrate judge's report and

recommendation in its entirety." Morris v. Local 804, Int'l Bhd. of Teamsters, 167 F. App'x 230,

232 (2d Cir. 2006) (summary order).4



       2. The ALJ's RFC determination and the weight she afforded medical opinion evidence

       Although the opinions of a physical therapist are not opinions from an "'acceptable medical

source,'" see Cascio v. Astrue, No. 10 CV 5666 (FB), 2012 WL 123275, *3 (E.D.N.Y. Jan. 17,

2012) (citing 20 C.F.R. § 404.1513), as an "other source," a physical therapist's opinions "are


        4
         As Defendant correctly points out, Plaintiff's objections mirror the arguments that he
made in support of his motion for judgment on the pleadings, each of which Magistrate Judge
Stewart addressed. Nonetheless, the Court will review the record de novo.

                                                  -11-
entitled to some weight," Diaz v. Shalala, 59 F.3d 307, 313-14 (2d Cir. 1995). However, as the

Second Circuit has held, "'the ALJ has discretion to determine the appropriate weight to accord the

[other source's] opinion based on all the evidence before him[.]" Id.; see also Social Security

Ruling 06-3p, 2006 WL 2329939, *5 (S.S.A. Aug. 9, 2006) ("The evaluation of an opinion from a

medical source who is not an 'acceptable medical source' depends on the particular facts of each

case. Each case must be adjudicated on its own merits based on a consideration of the probative

value of the opinions and a weighing of all of the evidence in that particular case.").

       "A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled." Knighton v. Astrue, 861 F. Supp. 2d 59, 63 (N.D.N.Y. 2012) (citing 42

U.S.C. §§ 405(g), 1383(c)(3)) (other citation omitted). "Rather, the Commissioner's determination

will only be reversed if the correct legal standards were not applied, or it was not supported by

substantial evidence." Id. (citations omitted). "'Substantial evidence' is evidence that amounts to

'more than a mere scintilla,' and it has been defined as 'such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.'" Id. (quoting Richardson v. Perales, 402 U.S.

389, 401, 91 S. Ct. 1420, 1427, 28 L. Ed. 2d 842 (1971)). "Where evidence is deemed susceptible

to more than one rational interpretation, the Commissioner's conclusion must be upheld." Id.

(citation omitted). "If supported by substantial evidence, the Commissioner's finding must be

sustained 'even where substantial evidence may support the plaintiff's position and despite that the

court's independent analysis of the evidence may differ from the [Commissioner's].'" Id. (quoting

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992)). "In other words, this Court must

afford the Commissioner's determination considerable deference, and may not substitute 'its own

judgment for that of the [Commissioner], even if it might justifiably have reached a different result


                                                 -12-
upon a de novo review.'" Id. at 63-64 (quoting Valente v. Sec'y of Health & Human Servs., 733

F.2d 1037, 1041 (2d Cir. 1984)).

       Pursuant to the regulations, the physical exertion requirements for "sedentary work" are as

follows:

               Sedentary work involves lifting no more than 10 pounds at a time and
               occasionally lifting or carrying articles like docket files, ledgers, and
               small tools. Although a sedentary job is defined as one which
               involves sitting, a certain amount of walking and standing is often
               necessary in carrying out job duties. Jobs are sedentary if walking
               and standing are required occasionally and other sedentary criteria are
               met.

20 C.F.R. § 404.1567.

       "Before assessing the claimant's RFC, the ALJ must consider the individual's functional

limitations or restrictions and assess his or her work-related abilities on a function-by-function

basis." Knighton, 861 F. Supp. 2d at 66 (citing SSR 96-8p, 1996 WL 374184, at *1 (S.S.A. July 2,

1996)). "In other words, the ALJ must make a function by function assessment of the claimant's

ability to sit, stand, walk, lift, carry, push, pull, reach, handle, stoop, or crouch, based on medical

reports from acceptable medical sources that include the sources' opinions as to the claimant's

ability to perform each activity." Id. (citing 20 C.F.R. § 404.1513(c)(1); §§ 404.1569a(a),

416.969a(a); Martone v. Apfel, 70 F. Supp. 2d 145, 150 (N.D.N.Y. 1999)). "The claimant's RFC

can be expressed in terms of the exertional levels of work, sedentary, light, medium, heavy, and

very heavy only after the function-by-function analysis has been completed." Id. (citation omitted).

       "The courts are divided as to whether the failure to provide a function-by-function analysis

is per se grounds for remand or whether it may constitute harmless error." Id. (citations omitted).

Under either standard, however, remand is warranted if the ALJ overlooks a significant limitation.


                                                   -13-
See id. (citing Mardukhayev v. Comm'r of Social Sec., 2002 WL 603041, at *5 (E.D.N.Y. 2002)

(internal citation omitted) ("failure to first make a function-by-function assessment of the

individual's limitations or restrictions could result in the adjudicator overlooking some of an

individual's limitations or restrictions.").

        Social Security Ruling 96-9p elaborates on the Social Security Administration's policy with

regard to evaluating the standing and walking element of "sedentary work" as follows:

                The full range of sedentary work requires that an individual be able to
                stand and walk for a total of approximately 2 hours during an 8-hour
                workday. If an individual can stand and walk for a total of slightly
                less than 2 hours per 8-hour workday, this, by itself, would not cause
                the occupational base to be significantly eroded. Conversely, a
                limitation to standing and walking for a total of only a few minutes
                during the workday would erode the unskilled sedentary occupational
                base significantly. For individuals able to stand and walk in between
                the slightly less than 2 hours and only a few minutes, it may be
                appropriate to consult a vocational resource.

Social Security Ruling 96-9p, 1996 WL 374185, *6 (July 2, 1996)

        Furthermore, SSR 96-9p explains that

                In order to perform a full range of sedentary work, an individual must
                be able to remain in a seated position for approximately 6 hours of an
                8-hour workday, with a morning break, a lunch period, and an
                afternoon break at approximately 2-hour intervals. If an individual is
                unable to sit for a total of 6 hours in an 8-hour work day, the unskilled
                sedentary occupational base will be eroded. The extent of the
                limitation should be considered in determining whether the individual
                has the ability to make an adjustment to other work. See Alternate
                sitting and standing below.

Id.

                Alternate sitting and standing: An individual may need to alternate
                the required sitting of sedentary work by standing (and, possibly,
                walking) periodically. Where this need cannot be accommodated by
                scheduled breaks and a lunch period, the occupational base for a full
                range of unskilled sedentary work will be eroded. The extent of the

                                                  -14-
                 erosion will depend on the facts in the case record, such as the
                 frequency of the need to alternate sitting and standing and the length
                 of time needed to stand. The RFC assessment must be specific as to
                 the frequency of the individual's need to alternate sitting and standing.
                 It may be especially useful in these situations to consult a vocational
                 resource in order to determine whether the individual is able to make
                 an adjustment to other work.

Id. at *7.

          In determining Plaintiff's RFC, the ALJ reviewed the opinion evidence in the record. With

regard to the sitting and standing limitations, she noted that Mara Morabito, N.P., whose notes were

cosigned by Dr. Mary Trusilo, "determined that [Plaintiff] was 50% disabled and had lifting

restrictions of 10-25% pursuant to said guidelines. This included lifting and or carrying objects

weighing up to 10 pounds and occasionally lifting 25 pounds. She noted that a job in this category

may involve minimal lifting and may require significant standing or waking [sic]. A sitting position

may require pushing and pulling or leg controls. [Plaintiff] could not [sic] any prolonged standing,

waking [sic], bending, reaching or sitting." See Dkt. No. 9 at 23 (citing Exhibit 4F, pages 1-2). The

ALJ noted that, because Nurse Practitioner Morabito and Dr. Trusilo had a longitudinal relationship

with Plaintiff, she had given their opinions "partial weight to the extent that their findings are

supported by the record." See id. However, the ALJ noted that Nurse Practitioner Morabito and

Dr. Trusilo had "applied Worker's Compensation Law standards which [were] inapplicable here."

See id.

          Next, the ALJ noted that Plaintiff had "advised the consultative examiners that he spent his

days reading, watching television, listening to the radio and socializing." See id. (citing Exhibits

16F, page 2; and 17F, page 4). She opined that, "[g]iven that reading, watching television and

listening to the radio are primarily sedentary activities, it would seem that prolonged sitting does


                                                   -15-
not cause [Plaintiff] such discomfiture that he is unable to socialize." See id. Therefore, the ALJ

found "that the portion of Nurse Practitioner Morabito's and Dr. Trusilo's opinion which is

supported by the record is that [Plaintiff] is capable of sedentary work." See id.

       The ALJ then reviewed the evaluation of Plaintiff that independent medical examiner N.

Rehmatullah, M.D. performed relative to Plaintiff's Worker's Compensation claim. See id. at 24.

The ALJ noted that, "[b]ecause Dr. Rehmatullah had professional expertise and had an opportunity

to examine [Plaintiff] on multiple occasions," she had given his opinion "partial weight to the extent

that his findings [were] supported by the longitudinal record." See id. The ALJ also noted that "Dr.

Rehmatullah found that [Plaintiff] was capable of some work [and that she] agree[d] with this

assessment and [found] that [Plaintiff was] capable of work at the sedentary exertional level." See

id.

       The ALJ also addressed the opinion of Kennett T. Carter, a physical therapist, who

performed an evaluation of Plaintiff's ability to perform work-related activities. See id. The ALJ

noted that "[t]he results of this functional capacity evaluation indicate that [Plaintiff] is capable of

performing work at the sedentary exertional level on a full-time basis." See id. The ALJ noted that

she gave this opinion "the greatest weight because it [was] based upon objective testing with

validity testing." See id. However, she also noted that "this test only really addressed [Plaintiff's]

back impairment." See id.

       Mr. Carter stated that the results of Plaintiff's functional capacity evaluation on May 14,

2015 reflected his "baseline residual functional capabilities [and] indicate[d] that [Plaintiff]

demonstrate[d] the feasibility to perform work related tasks at the SEDENTARY Physical Demand

Level." See Dkt. No. 9 at 1067. On a Functional Capacity Evaluation worksheet, Mr. Carter


                                                   -16-
indicated the following abilities under the heading "Repetitive & Static Work Ability": "sitting" as

"frequent," "standing" as "occasional," and "walking" as "occasional." See Dkt. No. 9 at 1083.

       The ALJ also discussed consultative examiner Dr. Kalyani Ganesh's evaluation of Plaintiff.

The ALJ noted that Dr. Ganesh had "determined that [Plaintiff] had no gross limitation for sitting,

standing or walking but had a mild to moderate limitation for lifting, carrying, pushing and pulling."

See Dkt. No. 9 at 24-25 (citing Exhibit 16F). The ALJ gave Dr. Ganesh's opinion "partial weight to

the extent that her findings [were] consistent with the objective medical evidence of record"

because she had "professional as well as program expertise and had an opportunity to examine"

Plaintiff. See id. at 25. The ALJ also found that "the portions of Dr. Ganesh's opinion which are

supported by the record are that [Plaintiff] is capable of performing work at the sedentary exertional

level." See id.

       Finally, the ALJ reviewed the August 3, 2015 treatment notes of Thomas Van Arnam, P.A.,

cosigned by Dr. Richard Distefano, which "had work restrictions which included no lifting grater

than 5 pounds, no repetitive bending, no repetitive lifting, sit/stand as tolerated and sedentary work

only." See id. at 25. The ALJ gave these opinions "partial weight to the extent that their findings

[were] supported by the objective medical evidence of record. . . . As discussed above, objective

testing established that [Plaintiff] was capable of work at the sedentary exertional level." See id.

The ALJ, therefore, found that the portion of these opinions "which are consistent with the record

are that [Plaintiff] is capable of work at the sedentary exertional level." See id.

       Reviewing the record de novo, the Court finds that the ALJ's conclusion that Plaintiff had

the RFC to perform a full range of sedentary work is supported by substantial evidence in the

record. All of the medical opinions on which the ALJ relied support her conclusion that Plaintiff


                                                  -17-
could meet the exertional requirements of sedentary work. In addition, the opinion of Dr. Ganesh

that Plaintiff had no gross limitations for sitting, standing or walking and the results of Mr. Carter's

functional capacity evaluation of Plaintiff in which he concluded that Plaintiff could sit frequently,

stand occasionally, and walk occasionally, as well as Plaintiffs testimony about his daily activities,

constitute substantial evidence to support the ALJ's conclusion that Plaintiff could perform a full

range of sedentary work.

       As Plaintiff correctly points out, there is also evidence in the record that would support his

position. However, where, as here, the evidence in the record is susceptible to more than one

rational interpretation, this Court must uphold the ALJ's determination even if this Court's

independent analysis of the evidence might differ from the ALJ's. Accordingly, the Court

concludes that the ALJ applied the correct legal standards and that there is substantial evidence in

the record to support the ALJ's determination that Plaintiff had the RFC to perform a full range of

sedentary work.



                                         III. CONCLUSION

       Having reviewed the entire record in this matter, the parties' submissions and the applicable

law, and for the above-stated reasons, the Court hereby

       ORDERS that Magistrate Judge Stewart's June 6, 2019 Report-Recommendation and Order,

see Dkt. No. 14, is ACCEPTED in its entirety for the reasons stated therein and in this

Memorandum-Decision and Order; and the Court further

       ORDERS that Plaintiff's motion for judgment on the pleadings, see Dkt. No. 10, is

DENIED; and the Court further


                                                  -18-
        ORDERS that Defendant's motion for judgment on the pleadings, see Dkt. No. 13, is

GRANTED; and the Court further

        ORDERS that the Commissioner's decision is AFFIRMED; and the Court further

        ORDERS that the Clerk of the Court shall enter judgment in favor of Defendant and close

this case.


IT IS SO ORDERED.

Dated: July 17, 2019
       Syracuse, New York




                                               -19-
